Citation Nr: 0637820	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  02-20 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative arthritis of the right knee with pain and 
limitation of motion for the period of February 4, 2002, to 
November 12, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the rating for arthritis of the 
right knee to 30 percent effective February 4, 2002.  The RO 
in Anchorage, Alaska, now services the veteran's claims.  

The Board first considered this matter in October 2004 and 
continued the 30 percent rating for arthritis of the knee 
manifest by instability and granted a separate 10 percent for 
arthritis of the knee manifest by pain and limitation of 
motion, both ratings effective from February 2002 until a 100 
percent rating for hospitalization and convalescence 
following total knee replacement was made effective November 
12, 2003.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and requested, in a joint motion with the Secretary, that 
only the portion of the Board's decision addressing the 
appropriate rating for pain and limitation be vacated and 
remanded for further consideration.  In March 2005, the Court 
granted the motion, vacating and remanding only that portion 
of the Board's decision that denied an evaluation in excess 
of 10 percent for pain and limitation of motion from February 
4, 2002, to November 12, 2003, to determine if a higher 
rating may be assigned based on limited flexion as well as 
limited extension in the right knee pursuant to VA General 
Counsel Precedential Opinion VAOPGCPREC 9-2004.  The Court 
dismissed the veteran's appeal with respect to any remaining 
issue.

The matter was returned to the Board and, in turn, remanded 
to the RO for additional development of the medical record.  
All requested development was performed and the appeal is now 
properly returned to the Board for further appellate 
consideration.



The Board notes that the veteran's representative raised the 
issue of unemployability in its November 2006 hearing 
presentation.  That issue is not before the Board is referred 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From February 2002 until the veteran underwent total knee 
replacement in November 2003, he maintained motion in the 
right knee of at least 0 to 95 degrees with constant pain and 
crepitus.



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee with pain on flexion 
have not been met for the period of February 4, 2002, to 
November 12, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010 and 5260 (2006).

2.  Criteria for a rating of 10 percent for degenerative 
arthritis of the right knee with pain on extension have been 
met for the period of February 4, 2002, to November 12, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010 and 5261 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2002 and July 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
those elements of a service-connection claim pertinent to his 
current claim and lack of notice of additional benefits that 
stem from the grant of service connection cannot prejudice 
him.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
supplemental statement of the case was issued subsequent to 
the most recent notice making it pre-decisional as per 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, a review of the merits of the claim remaining on appeal 
is in order.

The veteran contends that his right knee disability was so 
severe in 2002 and 2003 that he was unable to perform many 
activities and eventually underwent a total knee replacement 
in November 2003.  He requests the assignment of a rating 
higher than 30 percent for this time period, specifically 
asserting before the Court that he did not want the portion 
of his rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
addressed.  Thus, the only portion of the veteran's request 
for an increased rating that remains before the Board is 
whether a rating higher than 10 percent based on limited and 
painful motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261, may be assigned in addition to the 30 percent 
rating for instability assigned under Diagnostic Code 5257.  
The Board notes that the Court did not disturb the Board's 
earlier grant of an additional 10 percent under Diagnostic 
Code 5260, but remanded this matter for consideration of the 
VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Traumatic arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which directs the use of rating 
criteria for degenerative arthritis.  Specifically, arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted above, for the time period in question, the 
veteran's right knee was evaluated as 30 percent disabling 
under Diagnostic Code 5257 as there was a finding that he had 
severe impairment of the knee due to lateral instability.  A 
10 percent rating was also assigned under Diagnostic Code 
5260 as he was found to have a full range of flexion in his 
right knee with complaints of pain throughout.  Because 
38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes as per 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board resolved all 
reasonable doubt in favor of the veteran when it assigned the 
10 percent rating as the veteran maintained a range of motion 
in the right knee that would otherwise be assigned a 
noncompensable rating.  Unfortunately, the same was not 
considered when assessing his range of motion with respect to 
extension under Diagnostic Code 5261.

Under Diagnostic Code 5260, a 10 percent rating is assigned 
when flexion is limited to 45 degrees; a 20 percent rating is 
assigned when flexion is limited to 30 degrees; and, a 40 
percent rating is assigned when flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 10 percent rating is 
assigned when extension is limited to 10 degrees; a 20 
percent rating is assigned when extension is limited to 15 
degrees; and, a 30 percent rating is assigned when extension 
is limited to 20 degrees.

The record evidence reveals that the veteran continued 
working in 2002 and 2003 notwithstanding his complaints of 
severe pain in the right knee.  In fact, his November 2003 
total knee replacement had previously been postponed so that 
the veteran could work and save money for his period of 
convalescence.  His private treatment records in February and 
March 2002 show crepitus associated with pain, but the 
records do not include findings of ranges of motion in the 
right knee.  The veteran's treating orthopedist recommended a 
total knee replacement in 2002.

Upon VA examination in June 2002, the veteran had a full 
range of motion in the right knee from 0 to 130 degrees with 
pain.  He complained of constant pain and was noted to have 
3+ crepitus.  Although he was noted to be totally disabled 
and unable to work, it was also noted that he had significant 
problems with his low back and problems with both of his 
knees with his right knee being his primary disability.

The veteran's private orthopedist reported in May 2003 that 
the veteran had motion in his right knee from 0 to 95 or 100 
degrees and a patellofemoral grind that was mildly painful.  
Again, a total knee replacement was recommended.

The veteran underwent VA examination in June 2003 and 
complained of constant pain.  He had active motion in the 
right knee from 0 to 95 degrees and passive range of motion 
from 0 to 115 degrees.  A treatment record dated in October 
2003 also showed motion from 0 to 95 degrees in the right 
knee.

The veteran underwent total knee replacement on November 12, 
2003, and has been assigned a 100 percent rating for right 
knee disability since that time.  The rating was scheduled to 
be in effect until January 2005, but was continued until 
January 2007 because of administrative error in light of the 
fact that his claims folder has been in Washington, DC, with 
issues on appeal.  The rating assignment subsequent to the 
100 percent for hospitalization and convalescence is not here 
before the Board.

Given the evidence as outlined above, it is clear that the 
veteran experienced severe pain with all motion in the right 
knee.  He maintained motion of at least 0 to 95 degrees 
throughout 2002 and 2003.  As such, based solely on limited 
motion, only noncompensable ratings are for assignment under 
Diagnostic Codes 5260 and 5261.  When considering the 
veteran's complaints of pain, however, the Board may resolve 
all reasonable doubt in favor of the veteran under 38 C.F.R. 
§ 4.3 and assign the minimum compensable rating for both 
limited flexion and limited extension.  This is not deemed to 
be evaluating the same manifestation under different 
diagnoses, a practice known as "pyramiding" which is to be 
avoided as per 38 C.F.R. § 4.14, because of the Precedential 
Opinion referenced above.  Therefore, in addition to the 10 
percent rating assigned for painful flexion, the Board grants 
a 10 percent rating for painful extension.

Ratings higher than 10 percent cannot be assigned as there is 
no evidence of the veteran's flexion being limited to 30 
degrees or his extension being limited to 15 degrees.  His 
flexion was to at least 95 degrees and extension full.  
Although the veteran had complaints of constant pain, the 
assignment of 10 percent ratings reflects compensation for 
those complaints in the absence of objective evidence showing 
limitation of motion to a compensable degree.  Therefore, 
ratings higher than 10 percent are denied on a schedular 
basis for the period of February 2002 to November 2003.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he was totally unemployable 
in 2002 and 2003 because of his right knee disability, he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran did not require 
frequent periods of hospitalization for his right knee 
disability in 2002 and 2003 and his treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings for the period 
leading up to the total knee replacement in November 2003.  
The Board does not doubt that limitation caused by pain and 
instability has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned for the right knee disability, 
which includes three separate ratings for the various 
manifestations of the disability, adequately reflect the 
clinically established impairments experienced by the veteran 
and higher ratings may not be assigned on an extra-schedular 
basis.







ORDER

A rating higher than 10 percent for degenerative arthritis of 
the right knee with painful flexion for the period of 
February 4, 2002, to November 12, 2003, is denied.

A 10 percent rating for degenerative arthritis of the right 
knee with painful extension for the period of February 4, 
2002, to November 12, 2003, is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


